Case 19-91749-AKM-13           Doc 13     Filed 11/27/19     EOD 11/27/19 15:49:33         Pg 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                                NEW ALBANY DIVISION

 In Re:                                             Case No. 19-91749-AKM-13

 Robin J. Hughes
   aka Robin John Hughes
 Lisa A. Hughes                                     Chapter 13
   aka Lisa Hughes
   aka Lisa A. Phalen

 Debtors.                                           Judge Andrea K. McCord

                                  NOTICE OF APPEARANCE

          Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.

Bankruptcy Court, Southern District of Indiana, and enters an appearance on behalf of Franklin

Credit Management Corporation as Servicer for Deutsche Wilmington Savings Fund Society,

FSB, not in its individual capacity but not solely as certificate trustee of Bosco Credit II Trust

2010-1, in the above captioned proceedings.

                                                    Respectfully Submitted,

                                                    /s/ Molly Slutsky Simons
                                                    Molly Slutsky Simons (OH 0083702)
                                                    Sottile & Barile, Attorneys at Law
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
                                                    Attorney for Creditor
Case 19-91749-AKM-13         Doc 13     Filed 11/27/19     EOD 11/27/19 15:49:33         Pg 2 of 2



                                CERTIFICATE OF SERVICE

I certify that on November 27, 2019, a copy of the foregoing Notice was filed electronically.
Notice of this filing will be sent to the following party/parties through the Court’s ECF System.
Party/parties may access this filing through the Court’s system:

       Lloyd Koehler, Debtors’ Counsel
       lloydkoehler@hotmail.com

       Joseph M. Black, Jr., Trustee
       jmbecf@trustee13.com

       Office of the U.S. Trustee
       ustpregion10.in.ecf@usdoj.gov

I further certify that on November 27, 2019, a copy of the foregoing Notice was mailed by first-
class U.S. Mail, postage prepaid and properly addressed to the following:

       Robin J. Hughes, Debtor
       4916 Highway 3
       Otisco, IN 47163

       Lisa A. Hughes, Debtor
       4916 Highway 3
       Otisco, IN 47163

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Creditor
